Filed 6/30/15 P. v. Long CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066968

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. RIF1208859)

CHARLES RUSSELL LONG,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Riverside County, Thomas

Kelly, Judge. Reversed in part and affirmed in part with directions.



         Jennifer Peabody, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Charles C. Ragland and Alana C. Butler, Deputy Attorneys General, for Plaintiff and

Respondent.
                                     INTRODUCTION

       A jury found Charles Russell Long guilty of committing a forcible lewd act on a

minor (Pen. Code, § 288, subd. (b)(1); count 1),1 attempting a lewd act on a minor

(§§ 288, subd. (a), 664; count 2), showing harmful material to a minor (§ 288.2, subd. (a);

counts 3 & 4), contacting a minor with the intent to commit a lewd act (§ 288.3, subd. (a);

counts 5 & 6), possessing child pornography (§ 311.11, subd. (a); counts 7-9), and

distributing child pornography (§ 311.1, subd. (a); counts 10 & 11). Long pled guilty to

possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a); count 12). The

court sentenced Long to an aggregate term of 20 years, which included the upper term of

four years for count 2 as the principal count, and a consecutive upper term of 10 years for

count 1 (§ 667.6, subd. (c)).

       On appeal, Long contends: (1) there was insufficient evidence to support his

conviction for committing a forcible lewd act on a minor (count 1); (2) he was wrongly

convicted of multiple counts of possession of pornographic images under section 311.11

because they were found in one location even though they were contained on multiple

electronic devices; (3) he was denied his constitutional right to self-representation at the

sentencing hearing; (4) the court erred in imposing a full consecutive upper term sentence

for count 1 without stating reasons for the full consecutive term under section 667.6

separately from those reasons articulated for the upper term; and (5) clerical errors in the

abstract of judgment should be corrected. The People concede the second and fifth



1      All further statutory references are to the Penal Code unless otherwise indicated.
                                              2
contentions. Accordingly, we reverse the convictions for counts 8 and 9 and direct the

trial court to amend the abstract of judgment to correct clerical errors. We affirm the

judgment in all other respects.

                      FACTUAL AND PROCEDURAL BACKGROUND

                                             A

       When Long moved into a recreational vehicle (RV) park at the end of September

2012 he chose a spot across the street from the pools and adjacent to the public restroom.

He said it was a perfect spot because it had everything he needed. Long almost

immediately befriended nine-year-old, Jane Doe,2 who lived with her family in a RV

about 40 feet away from Long's RV, on the other side of the public restroom. Long

bought Jane candy, a diary, and a makeup kit. He also gave her an iPod to use. Jane's

parents made her return the iPod, but Long gave it back to her. Her parents became

concerned and instructed Jane not to go into Long's trailer.

       Long took Jane to the store to buy candy and to the community pool to swim.

Long filmed Jane with an underwater camera while she was swimming. He would place

the camera underneath her or throw it under her so she would land on it. It took pictures

of her crotch area.

       The first day at the pool, Jane became uncomfortable because Long got too close

to her. When she scooted back, he moved forward. On another occasion in the pool,




2      The minor's name was redacted in the record and replaced with "Jane Doe" to
protect her identity. Therefore we refer to the minor as Jane.
                                             3
Long tried to jump on Jane and grab her with his arms, but she was able to swim away

and get out to go to another pool. He followed her to the other pool and stared at her.

       Long showed Jane pictures of a naked nine-year-old girl who he said was his

daughter. He also said his daughter was his girlfriend. When Long gave Jane the iPod,

he showed her a picture of his penis and suggested she take a picture of her crotch area.

He also showed her a video of an adult man having sex with a six-year-old girl.

       Several times Long asked Jane to touch him or to have sex with him. Twice while

she was showering in the community bathroom adjacent to his RV, he called her name

and said, "Do you want to have it with me?" Once, Long followed Jane as she walked to

the park and asked if he could videotape them "doing it" and asked if she wanted to have

sex with him. Another time, as they walked to the store in the RV park, Long told her

she could have anything she wanted if she would have sex with him. When she said

"no," he bought her candy anyway. When they were outside the store, however, Long

asked, "Do you want to touch my dick?" Jane said "no" and ran to the park.

       One day, Long met Jane as she exited the community bathroom and asked her if

she wanted some money. When she said yes, he placed the money in his waistband near

his belt buckle. He told her he wanted her to take the money. In her initial interview

with a social worker, Jane stated Long grabbed her hand and pushed it into his pants

before she ran away. Jane also told her parents Long grabbed her hand and put it down

his pants. In a second interview with the social worker, Jane did not state Long grabbed

her arm, but she did not say he did not do so either. When asked what he said, she

reported he said he wanted to push her hand down there. At trial, Jane said she could not

                                             4
remember whether or not he touched her. On cross-examination, she said he did not grab

her hand, but she was afraid he would do so. Jane also testified this was a disturbing

incident, which she tried to forget.

                                            B

       After the event with the money, Jane gave her parents a letter describing what

Long had been doing. She also talked with her parents about what happened. Jane's

father immediately went to the RV park's office to call the police. The following day,

Jane was interviewed by a social worker while a detective was in the next room watching

the interview.

       Long approached Jane's father in a nervous and agitated state, which caused the

father to fear for his safety. Long asked if the family complained about him and also

asked if Jane had been looking up inappropriate things on the Internet. Long asked the

father if they could come to some sort of arrangement, but did not explain what he meant.

Long appeared erratic and fidgety.

       When a detective went to Long's trailer, he noticed a laptop computer on the

countertop with a screensaver consisting entirely of child pornography. In an interview,

Long stated he downloaded child pornography and looks at both child and adult

pornography. He said he likes children dressed in bathing suits. Long also stated, "I like

children but I didn't let any of them know." Long admitted he gave Jane an iPod and took

pictures and videos of her swimming in the pool, but said he had her parents' permission.

Long also said he tried to sell images and videos he had made of Jane at the pool.

Regarding the money incident, Long said Jane asked him for money for food at school.

                                             5
He had it in his pocket and told her to grab it. When she did not do so, he said he gave it

to her and she left. Long demonstrated by placing his hand in his waistband toward the

center of his pants.

       A detective with the Riverside County Sheriff's Department analyzed Long's

laptop computer, video camera and a camera, iPod and cellular telephone. There were

over a thousand pornographic images and videos of children on Long's computer. Long's

computer contained a folder entitled "my daughter (Jane)" with several subfolders. The

detective described the titles of the subfolders as follows: "At the pool with my daughter

friend Brianna; Bri, …, hot pussy shot; the girl from across the street; my daughter (Jane)

in the pool; (Jane) 8 y-o, … 'NN' … legal videos; (Jane's) cute, [little] butt, …; first day

with camera; her dance; the (Jane) kiss; the many faces of (Jane); tight fat pussy shots;

show (Jane) pics and vid; … does she know; is she showing; [and] the sexiest poses from

all models." Other folders were entitled: "Jailbait amateurs;" "4 to 12 y-o jailbait"; and

"Jen-Jen … ist … [the] … first child I fell for."

       The jury was shown a sampling of images from the computer. Among these were:

(1) a photo taken between a child's legs, which was labeled "my (Jane) 79" and was

located in the folder entitled "tight fat pussy shots"; (2) a photo depicting a child's bottom

in a swimming pool, which was labeled "sexy (Jane) in the pool" from the folder entitled

" '(Jane) cute little' … 'butt' "; (3) a photo of a girl with a pink bathing suit in the pool,

which was labeled "sexy Brianna and (Jane)"; (4) a photo of Long with a bathing suit in

his mouth entitled "look at me (Jane) 009" from a folder entitled "Russell pictures me."



                                                6
       There were also videos located on the computer, some of which were shown to the

jury. These included videos entitled "(Jane's) smoking hot fat pussy up close," "Letting

me shoot close-up and is helping," and "The girl with the fine ass 11 yo."

       The detective located Facebook chat messages between Long and another

individual in which Long stated, "I a pedophile" and "I can get millions of pictures of

naked girls her age, and think there are more than a few on this P.C." After a string of

messages in which Long described his state of arousal related to viewing pictures, there

was a reference to an exchange of money.

       There was evidence Long uploaded photos to Yahoo messenger including a photo

taken between a female child's legs, a photo of a child's buttocks in a pool, a photo of a

nude female backside, a photo of a penis near white underwear, and a photo of a penis on

top of a bathing suit. He also uploaded numerous images to a peer-to-peer file sharing

network called GigaTribe, including photos of Jane's bottom in the pool and a photo

taken between Jane's legs.

       The detective also retrieved photos from Long's cellular phone depicting a child's

bottom area, including one showing a girl's legs beneath a picnic table. There were

photos on his camera of a child performing oral sex on another child as well as a photo of

two children performing sexual acts on an adult male.

                                             C

       During trial, Kimberly M. testified about her interaction with Long in 1999, when

she was 10 or 11 years old and was living in a RV park in another part of California. She

was introduced to Long by a neighbor girl, who was nine or 10 years old. The neighbor

                                             7
girl and Kimberly's younger sister said Long was nice. Long would approach Kimberly

to greet her when she walked past his trailer on her way home from school. Every time

he approached, his penis was exposed through his unzipped pants. He would ask her to

come inside his trailer to hang out. He also gave her money. She went inside his trailer

about 10 times and they would sit around and talk. She testified he once asked her to

"suck his dick." When she tried to leave, he pushed her down onto the couch, but she

was able to get away. On another occasion, he grabbed her buttocks when he was

walking her out the door.

                                                D

         As part of Long's defense, the parties stipulated that Jane's friend told a social

worker she never heard Long say anything bad to Jane, but she was not always around

them. She also stated she thought Long was weird and she saw Long give Jane money

for candy.

         In closing arguments, Long's attorney focused on counts 1 and 2 stating the

remaining charges were not in dispute. Long's attorney argued there was reasonable

doubt as to whether Long grabbed Jane's hand or if he wanted to grab it, as Jane said at

trial.

         On May 17, 2013, the jury returned guilty verdicts on all counts with less than two

hours of deliberation. Two months later, at the scheduled sentencing hearing, Long

requested to represent himself for purposes of sentencing. The court denied the request

as untimely. It sentenced Long to an aggregate term of 20 years as follows: the upper

term of 4 years for count 2 as the principal count; a full consecutive upper term of 10

                                                8
years for count 1; consecutive 8-month terms for counts 3 and 4; consecutive 1-year

terms for counts 5 and 6; a consecutive 8-month term for count 7; concurrent 2-year

terms for counts 8 and 9; consecutive 8-month terms for counts 10 and 11; and a

consecutive 8-month term for count 12.

                                       DISCUSSION

                                               I

                                    Substantial Evidence

       As he did at trial, Long contends there was insufficient evidence to support his

conviction for committing a lewd act upon Jane by force in violation of section 288,

subdivision (b)(1), because Jane gave inconsistent testimony about whether or not Long

grabbed her hand and pushed it down his pants. The jury was not convinced and neither

are we.

       In evaluating a sufficiency of the evidence claim, " 'we review the whole record to

determine whether any rational trier of fact could have found the essential elements of the

crime … beyond a reasonable doubt. [Citation.] The record must disclose substantial

evidence to support the verdict—i.e., evidence that is reasonable, credible, and of solid

value—such that a reasonable trier of fact could find the defendant guilty beyond a

reasonable doubt. [Citation.] In applying this test, we review the evidence in the light

most favorable to the prosecution and presume in support of the judgment the existence

of every fact the jury could reasonably have deduced from the evidence. [Citation.]

"Conflicts and even testimony [that] is subject to justifiable suspicion do not justify the

reversal of a judgment, for it is the exclusive province of the trial judge or jury to

                                               9
determine the credibility of a witness and the truth or falsity of the facts upon which a

determination depends. [Citation.] We resolve neither credibility issues nor evidentiary

conflicts; we look for substantial evidence. [Citation.]" [Citation.] A reversal for

insufficient evidence "is unwarranted unless it appears 'that upon no hypothesis whatever

is there sufficient substantial evidence to support' " the jury's verdict.' " (People v.

Manibusan (2013) 58 Cal. 4th 40, 87.)

       During her initial interview, Jane reported Long grabbed her hand and pushed it

down his pants. She told her parents the same thing. In a second interview with the

social worker, she did not expressly disavow this version of events, but, when asked what

he said, she reported Long told her he wanted to push her hand down his pants. Jane also

reported Long told her not to tell anyone about this event because he would get into

trouble and he would be mad at her. At trial, Jane stated the money incident was the most

disturbing event and she tried to forget it. Jane stated she could not remember one way or

the other if he touched her, before later telling the defense attorney, he did not grab her

hand. The jury had the opportunity to determine the credibility of each of these

statements after viewing not only Jane's trial testimony, but also her videotaped interview

with the social worker. Viewing the evidence most favorably to the judgment, we

conclude there is substantial evidence to support the jury's verdict.

                                               II

                              Possession of Child Pornography

       The People concede, as a matter of law, possession of multiple images in one

location, which were found on one date, constitutes one violation of section 311.11, even

                                              10
though the images are found on different media devices. (People v. Mahoney (2013) 220
Cal. App. 4th 781, 796; People v. Manfredi (2008) 169 Cal. App. 4th 622, 624-625, 634;

People v. Hertzig (2007) 156 Cal. App. 4th 398, 403.) Accordingly, we reverse Long's

convictions for counts 8 and 9 for possession of child pornography.3

                                            III

              Denial of Self-Representation Request at Sentencing Hearing

                                             A

       The jury returned their verdicts on May 17, 2013, finding Long guilty on all

counts. The court set the sentencing hearing for eight weeks later, July 12, to allow for

preparation of a probation report.

       When the sentencing hearing commenced, Long's defense attorney advised the

court Long wished to represent himself at the sentencing hearing pursuant to Faretta v.

California (1975) 422 U.S. 806.) The prosecutor noted Long had previously represented

himself. However, just before the scheduled trial date, Long asked for reappointment of

counsel indicating he was unable to go forward with trial or to handle the gravity of the

circumstances facing him or to marshal the evidence to present his defense in court. The

court granted the request to reappoint counsel and continued the trial. Long stated he

previously could not represent himself because the jail did not provide him with law


3      The People do not advance an argument the facts could have supported
independent counts of possession based on evidence Long showed Jane pornographic
images at different locations, both at the pool and outside his trailer, and took
pornographic images of Jane at locations outside of his trailer, such as the pool and the
park. The People admit this theory was not advanced to the jury and the jury was not
instructed in this regard. Therefore, we do not consider this issue.
                                            11
library time. He stated he now wanted to represent himself "so I get due process and

finish updo some post trial motions." He requested a continuance of two or three

weeks to prepare the motions and obtain letters from family. He also requested the

appointment of an investigator to help him file motions and "to do some things."

       After taking a break to review the record and the case of People v. Miller (2007)

153 Cal. App. 4th 1015, 1023 (Miller), the court denied the motion. It stated, "you were

convicted . . . on the 17th of May. So it's almost two months ago. And this is now the

day set for sentencing. And this is simply not timely."

                                              B

       Long contends the trial court erred in finding the motion for self-representation

untimely and, even if it was untimely, the court abused its discretion in denying the

motion. We do not agree.

       "A criminal defendant has a constitutional right to counsel at all critical stages of a

criminal prosecution, including sentencing. [Citations.] The right to counsel may be

waived by a criminal defendant who elects to represent himself at trial. [Citation.] The

right of self-representation is absolute, but only if a request to do so is knowingly and

voluntarily made and if asserted a reasonable time before trial begins. Otherwise,

requests for self-representation are addressed to the trial court's sound discretion."

(People v. Doolin (2009) 45 Cal. 4th 390, 453 (Doolin).)

       Courts have held requests to waive counsel made on the day of trial, or even

several days before trial, are untimely. (People v. Carlisle (2001) 86 Cal. App. 4th 1382,

1390; People v. Scott (2001) 91 Cal. App. 4th 1197, 1203.) Denial of such tardy requests
                                             12
is necessary "to avoid unjustifiable delay or disruption of orderly court proceedings."

(People v. Ruiz (1983) 142 Cal. App. 3d 780, 791.) Similar concerns apply to motions

made at posttrial proceedings, such as sentencing. The Supreme Court in Doolin, supra,

45 Cal.4th at page 454 held a defendant's request to represent himself on the day of the

sentencing hearing was "manifestly untimely." The Doolin court concluded the trial

court was well within its scope of discretion to deny the motion because the defendant

"was not prepared to proceed and could not provide a reasonable estimate of when he

would be ready." (Id. at p. 455.)

       The case Long relies upon, Miller, supra, 153 Cal. App. 4th 1015, is

distinguishable. In Miller, the defendant made his request for self-representation after a

verdict was rendered and after a motion for new trial, but more than two months before

the sentencing hearing was scheduled. He indicated he wanted to do additional

investigation, but would be ready on the day set for hearing. The Court of Appeal

concluded such a request was timely and the defendant had an absolute right to represent

himself. (Id. at pp. 1020, 1024; see Doolin, supra, 45 Cal.4th at p. 455, fn. 39.)

       In contrast, here, two months passed between the conviction and the sentencing

hearing. Long did not file posttrial motions in the interim or file a motion to represent

himself. Instead, he waited until the day of the sentencing hearing to request self-

representation and announced he wanted a continuance to file unspecified posttrial

motions and to obtain letters from family. The request in this case was untimely.

       An untimely request for self-representation "is addressed to the sound discretion of

the trial court, which should consider such factors as the quality of counsel's

                                             13
representation of the defendant, the defendant's prior proclivity to substitute counsel, the

reasons for the request, the length and stage of the proceedings, and the disruption or

delay that might reasonably be expected to follow the granting of such a motion."

(People v. Marshall (1996) 13 Cal. 4th 799, 827, citing People v. Windham (1977) 19
Cal. 3d 121, 128; see People v. Ruiz, supra, 142 Cal.App.3d at p. 792.) A reviewing court

may uphold an order denying a motion for self-representation even though the trial court

did not explicitly address the foregoing factors, if the record supports such a conclusion.

(People v. Marshall, supra, at p. 828; People v. Perez (1992) 4 Cal. App. 4th 893, 904.)

       In this case, although the court did not specifically inquire about the factors set

forth above, the record supports the conclusion the trial court did not abuse its discretion

in denying the tardy request for self-representation. The court had the opportunity to

observe the quality of Long's representation throughout the trial. In addition, there is

evidence of a proclivity to seek substitute counsel to delay proceedings. Long had

previously been granted a request for self-representation in January 2013. Long

represented he would be ready for trial on the date set. However, when the trial date

arrived, Long announced he was not ready and made an oral motion for the public

defender's office to be reappointed. The court granted the request to reappoint the public

defender based on Long's representation he was unable to go forward with trial or to

handle his defense. The court then granted a trial continuance over the People's

objection. When trial finally commenced in May 2013, Long made a motion to relieve

his current attorney, who had represented him since the inception of the case, and to have

an alternate public defender appointed to represent him. After conducting a confidential

                                             14
hearing, pursuant to People v.Marsden (1970) 2 Cal. 3d 118, the court denied the request

and trial proceeded.

       When Long sought to represent himself on the day of the sentencing hearing, Long

indicated he wanted to file posttrial motions and obtain letters from family. He also

wanted an investigator appointed to assist him. The court took a break to consider the

request during which it reviewed case authority and the record. The court considered the

fact Long wished to file a motion to strike a strike pursuant to People v. Superior Court

(Romero) (1996) 13 Cal. 4th 497, but since he had no prior strike convictions, a Romero

motion would not be applicable. The court also considered the People's opposition to the

request indicating the need for closure for the minor victim rather than further delay of

the proceedings. Under these circumstances, we cannot conclude the trial court abused

its discretion in denying Long's request to represent himself.

                                             IV

                               Sentencing Regarding Count 1

                                              A

       In sentencing Long for count 1, the court noted a conviction under section 288,

subdivision (b)(1), allowed for imposition of a full consecutive term pursuant to section

667.6, subdivision (c), which it indicated it was choosing. The court also noted it was

choosing the upper term of 10 years "with the same factors in aggravation as I've just

enumerated for [the upper term for count 2]. They are also present on this occasion."

       The court previously cited three independent aggravating factors. First, as to the

vulnerability of the victim (Cal. Rules of Court, rule 4.421(a)(3)), the court stated, "[s]he

                                             15
was young. Of course this involves a child. But she's isolated; she's not with peers,

friends, family. She's one on one with [Long]." Second, as to planning (Cal. Rules of

Court, rule 4.421(a)(8)), the court stated "[t]his whole testimony indicates planning,

grooming, the whole trial." And third, as to violation of trust (Cal. Rules of Court, rule

4.421(a)(11)), the court stated "[h]e grooms her; the friendship. This is what the jury

found here, and supported by the evidence. Candy, gifts, things of that nature. You

develop a friendship, a trust … and then it's violated."

                                              B

       A conviction under section 288, subdivision (b), for a lewd or lascivious act

permits a trial court to exercise its discretion under section 667.6, subdivision (c), to

impose a full, separate, and consecutive term for crimes involving the same victim. In

doing so, the court is expected to give its sentencing reasons on the record. (Cal. Rules of

Court, rule 4.406, subds. (a) & (b)(5); People v. Belmontes (1983) 34 Cal. 3d 335, 347-

348.) " ' "[T]he trial court must state a reason for imposing a consecutive sentence and a

separate reason for imposing a full consecutive sentence as opposed to one-third the

middle term as provided in section 1170.1." [Citation.] … [H]owever, the court may

"repeat the same reasons." [Citation.]' [Citation.] 'What is required is an identification

of the criteria which justify use of the drastically harsher provisions of section 667.6,

subdivision (c). The crucial factor, in our view, is that the record reflect recognition on

the part of the trial court that it is making a separate and additional choice in sentencing

under section 667.6, subdivision (c).' " (People v. Quintanilla (2009) 170 Cal. App. 4th
406, 411.)

                                              16
       In this case, the trial court indicated its intention to impose the harsher provisions

available under section 667.6, subdivision (c), but did not specify reasons as required.

Instead, it referred to aggravating factors to support the upper term of 10 years. Long

contends factors used to impose the upper term cannot also be used to impose the full

consecutive term. (Cal. Rules of Court, rule 4.425.) We agree the court erred.

       However, we conclude Long has not demonstrated it is reasonably probable he

would have obtained a result more favorable to him in the absence of the error. (People

v. Sanchez (1994) 23 Cal. App. 4th 1680, 1686.) " 'Improper dual use of the same fact for

imposition of both an upper term and a consecutive term or other enhancement does not

necessitate resentencing if "[i]t is not reasonably probable that a more favorable sentence

would have been imposed in the absence of the error." ' [Citation.] Only a single

aggravating factor is required to impose the upper term [citation], and the same is true of

the choice to impose a consecutive sentence [citation]. In this case, the court could have

selected disparate facts from among those it recited to justify the imposition of both a

consecutive sentence and the upper term, and on this record we discern no reasonable

probability that it would not have done so. Resentencing is not required." (People v.

Osband (1996) 13 Cal. 4th 622, 728-729.)

       The same analysis applies in this case. Had Long or his attorney timely objected

to the failure to state sufficient grounds under section 667.6, the court could have selected

disparate facts from among those it cited to justify not only the upper term, but also the

consecutive and the full consecutive term. In addition to the three aggravating factors

cited by the court, each of which standing alone would be sufficient to justify the court's

                                             17
sentencing choices, the probation report listed additional factors in aggravation and no

factors in mitigation. In discussing whether or not to impose concurrent terms for the

possession of child pornography counts, the court noted, "I feel less strongly on these

counts than I do on the first ones that were touched on." This indicates the court felt

strongly about its sentencing choices with regard to counts 1 and 2. As in Osband, supra,

13 Cal. 4th 622 we can discern no reasonable probability the court would not have

articulated sufficient aggravating factors to justify the sentence for count 1 had the error

been called to its attention. Long has not demonstrated there is a reasonable probability

of a better result if we were to remand for resentencing. Given our conclusion, we need

not reach the issues of forfeiture or ineffective assistance of counsel.

                                               V

                            Correction of the Abstract of Judgment

          Long contends, the People concede, and we agree clerical errors in the abstract of

judgment must be corrected as follows: (1) for count 4, the statutory reference to section

288.3, subdivision (a), should be changed to section 288.2, subdivision (a); (2) for count

5, the statutory reference to section 288.2, subdivision (a), should be changed to section

288.3, subdivision (a); and (3) for counts 10 and 11, the statutory reference to section

311.11, subdivision (a), should be changed to section 311.1, subdivision (a). We may

order correction of clerical errors in an abstract of judgment at any time. (People v.

Mitchell (2001) 26 Cal. 4th 181, 185; People v. Mendez (2010) 188 Cal. App. 4th 47, 61.)

We, therefore, direct the trial court to amend the abstract of judgment to correct these

errors.

                                               18
                                      DISPOSITION

       The convictions for counts 8 and 9 are reversed. The trial court is directed to

amend the abstract of judgment as follows: (1) for count 4, replace the statutory

reference to 288.3, subdivision (a), with section 288.2, subdivision (a); (2) for count 5,

replace the statutory reference to section 288.2, subdivision (a), with section 288.3,

subdivision (a); and (3) for counts 10 and 11, replace the statutory reference to section

311.11, subdivision (a), with section 311.1, subdivision (a). The court is also directed to

forward an amended abstract of judgment to the Department of Corrections and

Rehabilitation. In all other respects, the judgment is affirmed.



                                                                        MCCONNELL, P. J.

WE CONCUR:


NARES, J.


O'ROURKE, J.




                                             19